

 
PACIFIC CONTINENTAL
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement"), dated and signed as of May 16, 2006, is
entered into between PACIFIC CONTINENTAL BANK (`Bark"), PACIFIC CONTINENTAL
CORPORATION ("Corporation") and ROGER S.. BUSSE ("Executive").
 
RECITALS
 

A.  
Executive currently serves as President and Chief Operating Officer of the Bank
and Vice President of the Corporation,

 

B.  
Corporation and Bak desire Executive to continue his employment at the Bank and
Corporation under the terms and conditions of this Agreement.

 

C.  
Executive desires to continue his employment at the Bank and Corporation under
the terms and conditions of this Agreement.

 

D.  
This Agreement supercedes any and all other employment, severance or similar
agreements that may currently be in effect for Executive with either the Bank or
the Corporation.

 
AGREEMENT
 
In consideration of the promises set forth in this Agreement, the parties agree
as follows.
 
1. Employment. The Bank and Corporation agree to employ Executive, and Executive
accepts employment by the Bank and Corporation on the terms and conditions
set forth in this Agreement. Executive's title will be President and Chief
Operating Officer of the Bank and Vice President of the Corporation.
 
2, Term. The term of this Agreement ("Term") commences from the date hereof and
expires on April 30, 2009, unless sooner terminated in accordance with Section 9
or extended until April 30 of subsequent years in accordance with this Section
2. Notwithstanding any termination or expiration of this Agreement, so long as
Executive is employed by the Corporation or any of its subsidiaries, the
provisions of Section 10 shall survive until such time as the Corporation's
Board of Directors specifically terminates Section I0.
 
a. Each year, commencing in 2007, Executive may include, as an agenda item for
consideration by the Boards of Directors of the Corporation and the Bank at
their annual organization meetings, the extension of the Term of this Agreement
for an additional one year (the "Extension Notice"). By way of example, if the
Term is extended at the annual meetings in 2007, then this Agreement shall
expire on April 30, 2010 rather than April 30, 2009, and if the Term is
subsequently







--------------------------------------------------------------------------------




 
extended at the annual meetings in 2008, then this Agreement shall accordingly
expire on April 30, 2011.
 
b. If Executive provides the Extension Notice, then the Term of this Agreement
shall be extended for one additional year unless a majority of the Boards of
Directors of both the Corporation and the Bank (excluding Executive) elect not
to extend the Term at their annual organization meetings, If the Boards of
Directors elect not to extend the Term, written notice of such fact shall be
promptly given to Executive.
 
c, If Executive fails provide the Extension Notice, then the Term of this
Agreement shall be extended only if a majority of the Boards of Directors of
both the Corporation and the Bafflc (excluding Executive) elect to extend the
Term for one additional year and Executive agrees to such extension.
 

3.  
Duties. The Bank will employ Executive as its President and the Corporation will
employ Executive as its Vice President. Executive will faithfully and diligently
perform his assigned duties, which are as follows:

 
a.. Barrie Performance. Executive, under the direction of the Chief Executive
Officer, will be responsible for all aspects of the Bank's performance,
including without limitation, seeing that daily operational and managerial
matters are performed in a mamler consistent with Corporation's and the Bank's
policies.
 

b.  
Development and Preservation of Business. Executive will be responsible for the
development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities) in
the Bank's market area,

 

c.  
Report to the Chief Executive Officer. Executive will report directly to the
Bank's Chief Executive Officer,

 

4.  
 Extent of Services. Executive will devote all of his working time, attention
and skill to the duties and responsibilities set forth in Section 3. To the
extent that such activities do not interfere with his duties under Section 3,
Executive may participate in other businesses as a passive investor, but (a)
Executive may not actively participate in the operation or management of those
businesses, and (b) Executive may not, without the Bank's or the Corporation's
prior written consent, make or maintain any investment in a business with which
the Bank and/or Corporation has an existing competitive or commercial
relationship.

 

5.  
Salary. In addition to normal fees as a member of the Boards of Directors of the
Bank and the Corporation, Executive will initially receive an annual base salary
of $190,000, to be paid in accordance with the Bank's regular payroll schedule.
Subsequent salary increases are subject to the Bank's and Corporation's annual
review of Executive's compensation and performance.




 

6.  
Incentive Compensation. Each year during the Term, the Bank's board of directors
will determine the amount of bonus to be paid by the Bank to Executive for that
year. Such bonus shall be determined in accordance with the Bank's incentive
programs, as such programs are in effect as of the date of this Agreement and as
they may be modified with Executive's prior approval., This bonus will be paid
to Executive no later than February 15 of the year following the year in which
the bonus is earned by Executive.

 

7.  
 Income Deferral Executive will be eligible to participate in any program
available to the Bank's and Corporation's senior management for income deferral,
for the purpose of deferring receipt of any or all of the compensation he may
become entitled to under this Agreement.

 
8.  Vacation and Benefits.
 

a.  
Vacation and Holidays. Executive will receive five (5) weeks of paid vacation
each year. Each year, Executive may carry over up to two (2) weeks of unused
vacation to the following year. Any unused vacation time in excess of four (4)
weeks will not accumulate or carry over from one calendar year to the next,

 

b.  
Benefits.. Executive will be entitled to participate in any group life
insurance, disability, health and accident insurance plans, profit sharing and
pension plans and in other employee fringe benefit programs the Bank or
Corporation may have in effect from time to time for its similarly situated
employees, in accordance with and subject to any policies adopted by the Bank's
or Corporation's board of directors with respect to the plans or programs,
including without limitation, any incentive or employee stock option plan,
deferred compensation plan, 401(k) plan (including matching or profit plan), and
Supplemental Executive Retirement Plan (SERF). Neither the Bank nor Corporation
though this Agreement obligates itself to make any particular benefits available
to its employees.

 

c.  
Business Expenses. The Bar l< will reimburse Executive for ordinary and
necessary expenses which are consistent with past practice at the Bank
(including, without limitation, travel, entertainment, and similar expenses) and
which are incurred in performing and promoting the Bank's business. Executive
will present on a monthly basis itemized accounts of these expenses, subject to
any limits of Bank policy or the rules and regulations of the Internal Revenue
Service.

 
9.  Termination of Employment.
 
a. Termination By Bank for Cause. If, during the Term, the Bank terminates
Executive's employment for Cause (defined below), the Bank will pay Executive
the salary earned and expenses reimbursable under this Agreement incurred
through the date of his termination. Executive will have no right to receive
compensation or other benefits for any period after termination under this
Section 9.



 

b.  
Other Termination By Bank. If, during the Term, the Bank terminates Executive's
employment without Cause, or Executive terminates his employment for Good Reason
(defined below), the Bank will pay Executive the compensation (including the
bonus described in Section 6) and other benefits (described in Section 8) he
would have been entitled to if his employment had not terminated (the
"Termination Payment"), for a period of twelve months. In the event of a
termination related to a Change in Control pursuant to Section 10, the
provisions of Section 10 shall supersede this section.

 

c.  
Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 days as a result of a physical or mental disability (such
inability being, a "Disability"), unless with reasonable accommodation Executive
could continue to perform his duties under this Agreement and making these
accommodations would not pose an undue hardship on the Bank. If termination
occurs under this Section 9(c), Executive or his estate will be entitled to
receive all compensation and benefits earned and expenses reimbursable through
the date Executive's employment terminated,

 

d.  
Return of Bank Property. If and when Executive ceases, for any reason, to be
employed by the Bank or the Corporation, Executive must return to the Bank all
keys, pass cards, identification cards and any other property of the Bank or
Corporation, At the same time, Executive also must return to the Bank all
originals and copies (whether in hard copy, electronic or other form) of any
documents, drawings, notes, memoranda, designs, devices, diskettes, tapes,
manuals, and specifications which constitute proprietary information or material
of the Bank or Corporation. The obligations in this paragraph include the return
of documents and other materials which may be in his desk at work, in his car,
in place of residence, or in any other location under his control.

 
e.  Cause, "Cause" means any one or more of the following:
 

(1)  
Willful misfeasance or gross negligence in the performance of Executive's
duties;

 
(2)  Conviction of a crime in connection with his duties; or
 

(3)  
Conduct demonstrably and significantly harmful to the Bank, as reasonably
determined on the advice of legal counsel by the Bank's board of directors.

 
f.  Good Reason. "Good Reason" means only any one or more of the following:
 
(I) Reduction of Executive's salary or reduction or elimination of any
significant compensation or benefit plan benefiting Executive, unless the
reduction or elimination is generally applicable to substantially all Bank



 
employees (or employees of a successor or controlling entity of the Banlc)
formerly benefited;
 

(2)  
The assignment to Executive without his consent of any authority or duties
materially inconsistent with Executive's position as of the date of this
Agreement; or

 

(3)  
A relocation or transfer of Executive's principal place of employment that would
require Executive to commute on a regular basis more than 50 miles each way from
his present place of employment.

 
g- Change in Control. "Change in Control" means a change "in the ownership or
effective control" or "in the ownership of a substantial portion of the assets"
of the Bank, within the meaning of section .280G of the Internal Revenue Code,
 
10. Payment Related to a Change in Control.
 
a. Pa ment Trio ers. Upon the occurrence of any of the following, each of which
is a "Triggering Event," Executive will be entitled to receive the payment and
benefits described in Section 10(b):
 

(1)  
A Change in Control of the Bank and/or the Corporation is consummated while
Executive is employed by the Bank, and Executive is not offered a Comparable
Position (as defined below) with the acquiring company;

 

(2)  
Within one year after accepting a Comparable Position with the acquiring
company, Executive's employment ceases for any reason other than termination for
Cause; or

 

(3)  
The Bank terminates Executive's employment without Cause or Executive resigns
for Good Reason, and within one year' thereafter the Bank and/or the Corporation
enters into an agreement for a Change in Control or any party announces or is
required by Iaw to announce a prospective Change in Control of the Bank and/or
the Corporation.

 

(4)  
A "Comparable Position" means the position of CEO of the acquiring company, on
financial terms in the aggregate no less favorable than this Agreement,

 
b. Payment Amount, If a Triggering Event occurs, the Bank will pay Executive,
upon the closing of the Change in Control or termination of Executive's
employment, whichever is applicable, a single payment in an amount equal to two
(2.0) times the Executive's potential annual compensation less the amount of any
Termination Payments that may have been paid to Executive pursuant to Section
9(b).. Executive's potential annual compensation is the Executive's current
annual salary plus 100% of the Executive's current potential bonus incentive, as
determined by the Bank's Compensation Committee pursuant to the



 
Bank's incentive programs then in effect. If Executive's employment is
terminated pursuant to Section 10(a), the Bank will also maintain and provide
for one-year following Executive's termination or the closing of the Change in
Control, whichever is later, at no cost to Executive, the benefits described in
Section 8(b) to which Executive is entitled (determined as of the day before the
date of such termination); but if Executive's participation in any such benefit
is thereafter barred or not feasible, or discontinued or materially reduced, the
Bank will arrange to provide Executive with either benefits substantially
similar to those benefits or a cash payment of substantially similar value in
lieu of the benefits.
 

 
c..
 
Limitations on Payments Related to Change in ControI.. The following apply

 
notwithstanding any other provision of this Agreement:
 

(1)  
If the total of the payments and benefits described in Section 10(b) will be an
amount that would cause them to be a "parachute payment" within the meaning of
Section 280G(b)(2)(A) of the Internal Revenue Code (a "Parachute Payment
Amount"), then such payment(s) shall be reduced so that the total amount thereof
is $1 less than the Parachute Payment Amount; and

 

(2)  
Executive's right to receive the payments and benefits described in Section
10(b) terminates immediately if before the Change in Control transaction closes,
Executive terminates his employment without Good Reason or the Bank terminates
Executive's employment for Cause.

 
Survival. The provisions of this Section 10 will survive any termination or
expiration of this Agreement until such time as the Corporation's Board of
Directors specifically terminates this Section 10.
 

11.  
Confidentiality. Executive will not, after the date this Agreement is signed,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential business information concerning the Bank
or Corporation or their business operations, unless (1) the Bank or Corporation
consents to the use or disclosure of their respective confidential information;
(2) the use or disclosure is consistent with Executive's duties under this
Agreement or (3) disclosure is required by law or court order. For purposes of
this Agreement, confidential business information includes, without limitation,
trade secrets, various confidential information concerning all aspects of
current and future operations, nonpublic information on investment management
practices, marketing plans, pricing structure and technology of either the Bank
or Corporation. Executive will also treat the terms of this Agreement as
confidential business information.

 

12.  
Nonsolicitation. For two years after Executive's employment under this Agreement
terminates, Executive will not, directly or indirectly, persuade or entice, or
attempt to persuade or entice, (i) any employee of the Bank or Corporation to
terminate his/her




 
employment with the Bank or Corporation, or (ii) any customer of the Bank or
Corporation to terminate his/her relationship with the Barak or Corporation or
to otherwise direct any portion of his/her business away from the Bank or
Corporation.
 
13.  Enforcement.
 
a, The Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Banlc, the
agreements referred to in Sections 11 and 12 are fair and reasonably necessary
for the protection of the Bank's and Corporation's confidential information,
goodwill and other protectable interests. If a court of competent jurisdiction
should decline to enforce any of those covenants and agreements, Executive and
the Bank request the court to reform these provisions to restrict Executive's
use of confidential information and Executive's ability to solicit employees to
the maximum extent, in time and scope, the court finds enforceable,
 
b. Executive acknowledges the Barak and Corporation will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 11 and 12 or threatens
or attempts to do so. For this reason, under these circumstances, the Bank, in
addition to and without limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to obtain temporary,
preliminary and permanent injunctions in order to prevent or restrain the
breach, and the Barak will not be required to post a bond as a condition for the
granting of this relief.
 

14.  
Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Bank is entitled to require him to comply with these Sections. These Sections
will survive termination of this Agreement.

 
15.  Arbitration.
 
a. Arbitration, At either party's request, the parties must submit any dispute,
controversy or claim arising out of or in connection with, or relating to, this
Agreement or any breach or alleged breach of this Agreement, to arbitration
under the American Arbitration Association's rules then in effect (or under any
other form of arbitration mutually acceptable to the parties). A single
arbitrator agreed on by the parties will conduct the arbitration. If the parties
cannot agree on a single arbitrator, each party must select one arbitrator and
those two arbitrators will select a third arbitrator. This third arbitrator will
hear the dispute. The arbitrator's decision is final (except as otherwise
specifically provided by law) and binds the parties, and either party may
request any court having jurisdiction to enter a judgment and to enforce the
arbitrator's decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement



 
from the other party for its costs and expenses, including reasonable attorneys'
fees,
 

b.  
Governing Law. All proceedings will be held at a place designated by the
arbitrator in Lane County, Oregon.

 

c.  
Exception to Arbitration, Notwithstanding the above, if Executive violates
Section 11 or 12, the Bank and/or Corporation will have the right to initiate
the court proceedings described in Section 13b), in lieu of an arbitration
proceeding under this Section 15,

 
16. Miscellaneous Provisions.
 
a. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter. including without limitation the
Employment Agreement among the parties dated April 15, 2005.
 
b.. Binding Effect. This Agreement will bind and inure to the benefit of the
Banks, Corporation's and Executive's heirs, legal representatives, successors
and assigns.
 
c. Litigation Expenses. If either party successfully seeks to enforce any
provision of this Agreement or to collect any amount claimed to be due under it,
this party will be entitled to reimbursement from the other party for any and
all of its out-of-pocket expenses and costs including, without limitation,
reasonable attorneys' fees and costs incurred in connection with the enforcement
or collection.,
 
Waiver, Any waiver by a party of its rights under this Agreement must be written
and signed by the party waiving its rights, A party's waiver of the other
party's breach of any provision of this Agreement will not operate as a waiver
of any other breach by the breaching party.
 
e. Assignment. The services to be rendered by Executive under this Agreement are
unique and personal.. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.
 
Amendment, This Agreement may be modified only through a written instrument
signed by both parties.
 
g, Severability. The provisions of this Agreement are severable. The invalidity
of any provision will not affect the validity of other provisions of this
Agreement,
 
h. Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Oregon law, except to the extent that certain matters may be
governed by federal law. The parties must bring any legal proceeding arising out
of this Agreement in Lane County, Oregon..










--------------------------------------------------------------------------------






 
Counterparts.This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same document.
 


 
Signed as of: May 16, 2006:
 
Executive:
 
 /s/ Roger S. Busse
Roger S. Busse
 
 
Pacific Continental Bank:
 
By: /s/ Robert Ballin
Robert Ballin
Its: Chairman of the Board
 
 
Pacific Continental Corporation:
 
By: /s/ Robert Ballin
Robert Ballin
Its: Chairman of the Board
 
 
 